IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,155-03


                        IN RE JUAN FRANCISCO TURCIOS, Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
        CAUSE NOS. F11-70896 & F11-70886 IN THE 203RD DISTRICT COURT
                           FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed applications for writs of habeas corpus in

Dallas County and his applications have not been properly forwarded to this Court.

       Respondent, the District Clerk of Dallas County, shall forward Relator’s habeas applications

to this Court, respond that Relator has not filed habeas applications in Dallas County, or forward

copies of orders designating issues together with correspondence documenting the date the State

received Relator’s habeas applications. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX .

R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply with this

order within thirty days from the date of this order.
                        2



Filed: March 18, 2020
Do not publish